450 F.2d 878
171 U.S.P.Q. 775
Otto HUBNER, Plaintiff-Appellant,v.SUNBEAM CORPORATION, Defendant-Appellee.
No. 152, Docket 35812.
United States Court of Appeals,Second Circuit.
Argued Oct. 19, 1971.Decided Nov. 12, 1971.

Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
Otto Hubner appeals from an adjudication finding invalid for obviousness and lack of invention all claims of his Patent No. 3,027,507, granted March 27, 1962 and entitled "Power Pack Means for Electrical Appliance."
Kenneth S. Goldfarb, New York City (Goldfarb & Chalson, New York City, on the brief), for plaintiff-appellant.
Walther E. Wyss, Chicago, Ill.  (Robert Layton, New York City, George R. Clark, Neil M. Rose, Philip M. Kolehmainen, Mason, Kolehmainen, Rathburn & Wyss, Chicago, Ill., Gilbert, Segall & Young, New York City, on the brief), for defendant-appellee.
Before MEDINA, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
We affirm on the lucid and well reasoned opinion of Judge Murphy, below, reported at 320 F. Supp. 298 (S.D.N.Y.1970).